WiNsnow, C. J.
It seems plain to us that tbe trial court decided this case rightly. Tbe law does not contemplate that property owners shall pay anything exceeding tbe expense of tbe improvement, nor that tbe city shall make money out of tbe assessments. It is tbe “expense” of tbe work which by *279see. 925 — -175, Stats. (1898), may be assessed .against real estate benefited by tbe improvement. True, tbe assessment is to be made in advance of tbe performance of tbe work and must be based on an estimate of cost. Hence, if tbe estimate be greater tban tbe cost proves to be, bssessments will exceed tbe cost, as in tbe present case. No specific provision exists in tbe law directing a ratable reduction of tbe assessments when tbe certificates for tbe work are issued, but doubtless that was deemed a self-evident proposition. It is provided in sec. 925 — 188 that when the work has been done and properly approved tbe contractor shall be entitled to a certificate “as to each parcel of land against which benefits shall have been assessed for tbe amount chargeable theretoHad tbe purpose been to require tbe issuance of a certificate for tbe full amount of tbe assessment, this language would hardly have been used. It seems to us a plain recognition of tbe idea that tbe “amount chargeable” is not necessarily tbe amount of tbe assessment but tbe amount of tbe cost (within tbe limits of tbe assessment, of course), which is not ascertained till tbe work has been completed, and is then determined by simple computation, by which tbe gross cost, after deducting tbe city’s share, is apportioned among tbe property owners against whom benefits have been assessed in the proportion which tbe net benefits assessed against each owner bear to tbe gross amount of tbe benefits assessed. ' This, we think, is tbe construction which has been given to tbe law by city officers with practical uniformity since its enactment.
By the Court. — Judgment affirmed.